                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  JARED STEPHENS,                             )
                                              )
               Plaintiff,                     )
                                              )
  v.                                          )      No.:   3:18-CV-157-TAV-HBG
                                              )
  ANTHONY MCGAHA,                             )
  RICHARD DACUS,                              )
  LIEUTENANT MILLER,                          )
  KNOX COUNTY,                                )
  JANE DOE #1, and                            )
  JANE DOE #2,                                )
                                              )
               Defendants.                    )


                               MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. Now before

  the Court are Defendants McGaha, Miller, Dacus, and Knox County’s motions to dismiss

  [Docs. 31, 32, 33]. Plaintiff did not respond to these motions, and his time for doing so

  has passed [Doc. 34]. Thus, Plaintiff waived any opposition thereto. Elmore v. Evans, 449

  F. Supp. 2, 3 (E.D. Tenn. 1976), aff’d mem. 577 F.2d 740 (6th Cir. 1978); E.D. Tenn. LR

  7.2. For the reasons set forth below, Plaintiff’s claims against the Jane Doe Defendants

  will be DISMISSED, Defendants’ motions to dismiss [Docs. 31, 32, 33] will be

  GRANTED, and this action will be DISMISSED.

  I.    ALLEGATIONS

        On February 17, 2018, while escorting Plaintiff to a paddy wagon, Defendant

  McGaha accused Plaintiff of trying “to jerk away” [Doc. 2 p. 4]. In response, defendant




Case 3:18-cv-00157-TAV-HBG Document 35 Filed 09/17/20 Page 1 of 12 PageID #: 213
  McGaha twisted Plaintiff’s arm, hurting Plaintiff’s shoulder, elbow, and wrist [Id.].

  Defendant McGaha then “ran with” Plaintiff to the bottom platform, slammed Plaintiff’s

  face into the ground, and applied pressure to Plaintiff’s face [Id.]. Defendant McGaha

  continued to use excessive force while taking Plaintiff to the paddy wagon [Id.].

         When Plaintiff arrived at the Knox County Detention Facility, he asked one of the

  Jane Doe Defendants if he could be seen by the medical staff and showed her the inside of

  his mouth [Id. at 4–5]. She stated that he would be taken to be processed and evaluated

  right after that, but he was not [Id.].

         Subsequently, at some point between February 20 and February 25, 2018, Plaintiff

  spoke with Defendant Miller1 about seeing a nurse for his facial injury and told him about

  the incident that caused it [Id. at 5]. Defendant Miller told Plaintiff that he would make

  sure Plaintiff saw medical staff without a copay as the injury occurred while Plaintiff was

  detained, but Plaintiff was not seen by medical staff until sometime between March 1 and

  March 5, and that was for his intake physical [Id.]. When Plaintiff received his intake

  physical, he told one of the Jane Doe Defendants about his facial injuries, but she only put

  in his file that he complained about his face and did not examine his face or put anything

  in his file about bruising or swelling [Id.].

         On March 21, 2018, while in the Knox County Jail, Plaintiff told Defendant Dacus

  that his face might be fractured and that it had bothered him for a month [Id. at 4]. But

  Defendant Dacus would not send him for an x-ray [Id.].


         1
            After Plaintiff’s complaint was filed, defendant Miller was identified as the individual
  referred to as “Defendant John Doe” in the complaint [Doc. 9 p. 7].
                                                   2


Case 3:18-cv-00157-TAV-HBG Document 35 Filed 09/17/20 Page 2 of 12 PageID #: 214
  II.    DOE DEFENDANTS

         First, Plaintiff seeks to hold the Jane Doe Defendants liable for the incidents in his

  complaint that occurred February and March 2018. However, the claims against the Doe

  Defendants arising out of these incidents are barred by the applicable one-year statute of

  limitations.2 While Rule 15(c) of the Federal Rules of Civil Procedure provides that under

  certain circumstances a plaintiff may change the name of a defendant in a manner that

  relates the amendment back to the date of the plaintiff’s original pleading, well-established

  Sixth Circuit case law provides that this Rule does not apply to the addition of new,

  previously unknown Defendants in the place of Doe defendants. Smith v. City of Akron,

  476 F. App’x 67, 69 (6th Cir. 2012) (characterizing such an amendment as “a change in

  parties, not a mere substitution of parties,” and concluding that Rule 15(c) offers no remedy

  to a plaintiff seeking to add parties after the statute of limitations has passed (quoting Cox

  v. Treadway, 75 F.3d 230, 240 (6th Cir. 1996))). Here, although Plaintiff filed his

  complaint in April 2018, he did not amend his complaint to name the Jane Doe Defendants

  prior to the expiration of the statute of limitations for his claims against them. For this

  reason, the claims are time barred. Accordingly, Plaintiff’s claims against the Jane Doe

  Defendants will be DISMISSED for failure to state a claim upon which relief may be

  granted under § 1983.




         2
           District courts apply state statutes of limitations § 1983 claims. Harris v. United States,
  422 F.3d 322, 331 (6th Cir. 2005). Tennessee applies a one-year statute of limitations to § 1983
  actions. Zundel v. Holder, 687 F.3d 271, 281 (6th Cir. 2012); Tenn. Code Ann. § 28-3-104(a)(3).
                                                     3


Case 3:18-cv-00157-TAV-HBG Document 35 Filed 09/17/20 Page 3 of 12 PageID #: 215
  III.   MOTIONS TO DISMISS

         A.     Standard of Review

         To survive a motion to dismiss, a complaint must “state a claim to relief that is

  plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

  Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim for relief is implausible when “the

  well-pleaded facts do not permit the court to infer more than the mere possibility of

  misconduct.” Id. at 679. In considering a motion to dismiss, a court must take all factual

  allegations in the complaint as true. See, e.g., Erickson v. Pardus, 551 U.S. 89, 93–94

  (2007). However, the Supreme Court has cautioned:

         Determining whether a complaint states a plausible claim for relief will . . .
         be a context-specific task that requires the reviewing court to draw on its
         judicial experience and common sense. But where the well-pleaded facts do
         not permit the court to infer more than the mere possibility of misconduct,
         the complaint has alleged—but it has not “show[n]”—“that the pleader is
         entitled to relief.”

  Iqbal, 556 U.S. at 679 (citations omitted).

         B.     Qualified Immunity

         All remaining individual Defendants seek to dismiss Plaintiff’s claims against them

  based on the doctrine of qualified immunity [Docs. 31, 32]. Qualified immunity protects

  governmental employees from individual, civil liability where their conduct does not

  violate clearly established “constitutional rights of which a reasonable person would have

  known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). An evaluation of qualified

  immunity requires the Court to conduct a three-pronged inquiry: (1) whether there was a

  constitutional violation; (2) whether the violated right was “clearly-established;” and


                                                4


Case 3:18-cv-00157-TAV-HBG Document 35 Filed 09/17/20 Page 4 of 12 PageID #: 216
  (3) whether the official’s actions were objectively unreasonable. Williams v. Mehra, 186

  F.3d 685, 691 (6th Cir. 1999).

         Once qualified immunity has been pled by a defendant, the plaintiff bears the burden

  of rebutting the defense by showing “that the challenged conduct violated a constitutional

  or statutory right, and that the right was so clearly established at the time of the conduct

  ‘that every reasonable official would have understood that what he [was] doing violate[d]

  that right.’” T.S. v. Doe, 742 F.3d 632, 635 (6th Cir. 2014) (citing Ashcroft, 563 U.S. at

  741). In short, this defense that protects “all but the plainly incompetent or those who

  knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986).

         C.     Analysis

                1.      Defendant McGaha3

         As set forth above, Plaintiff alleges that while escorting Plaintiff to a paddy wagon,

  Defendant McGaha accused Plaintiff of trying “to jerk away” and then twisted Plaintiff’s

  arm, hurting Plaintiff’s shoulder, elbow, and wrist [Doc. 2 p. 4]. Plaintiff alleges Defendant

  McGaha then “ran with” Plaintiff to the bottom platform, slammed Plaintiff’s face into the

  ground, and applied pressure to Plaintiff’s face [Id.], and that Defendant McGaha continued

  to use excessive force while taking Plaintiff to the paddy wagon [Id.].




         3
            Defendant McGaha seeks dismissal of Plaintiff’s claims against him by asserting that
  Plaintiff’s claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994), and based on the doctrine
  of qualified immunity [Doc. 31]. Because the Court finds that Defendant McGaha has established
  that he is shielded by qualified immunity, it will decline to address his argument that Heck bars
  Plaintiff’s claims against him.
                                                  5


Case 3:18-cv-00157-TAV-HBG Document 35 Filed 09/17/20 Page 5 of 12 PageID #: 217
         The Supreme Court “has long recognized that the right to make an arrest or

  investigatory stop necessarily carries with it the right to use some degree of physical

  coercion or threat thereof to effect it.” Graham v. Connor, 490 U.S. 386, 395 (1989) (citing

  Terry v. Ohio, 392 U.S. 1, 22–27 (1968)). But any such use of force must be reasonable

  and must not be excessive. See Malory v. Whiting, 489 F. App’x 78, 85 (6th Cir. 2012);

  Smoak v. Hall, 460 F.3d 768, 783 (6th Cir. 2006). Specifically, to be constitutional, an

  officer’s use of force during an arrest must be “‘objectively reasonable’ in light of the facts

  and circumstances confronting them, without regard to their underlying intent or

  motivation.” Graham, 490 U.S. at 397.

         Thus, in evaluating an officer’s use of force during an arrest, a court must balance

  “the nature and quality of the intrusion on the individual’s Fourth Amendment interests

  against the countervailing governmental interests at stake.” Martin v. City of Broadview

  Heights, 712 F.3d 951, 958 (6th Cir. 2013) (quoting Graham, 490 U.S. at 396). It must

  consider the relevant facts and circumstances of the specific case, “including the severity

  of the crime at issue, whether the suspect poses an immediate threat to the safety of the

  officers or others, and whether he is actively resisting arrest or attempting to evade arrest

  by flight.” Id.

         First, Plaintiff’s allegation that Defendant McGaha continued to use excessive force

  while taking Plaintiff to the paddy wagon after Plaintiff got up off the ground is conclusory

  and does not support a plausible inference that Defendant McGaha violated Plaintiff’s

  constitutional rights during this time. Iqbal, 556 U.S. at 681 (holding that “unadorned,


                                                6


Case 3:18-cv-00157-TAV-HBG Document 35 Filed 09/17/20 Page 6 of 12 PageID #: 218
  the-defendant-unlawfully-harmed-me accusation[s]” are insufficient to state a plausible

  claim for relief).

         Next, as Defendant McGaha correctly points out in his motion, Plaintiff does not

  contend that he did not jerk away from Defendant McGaha before the initial “twisting” of

  Plaintiff’s arm despite acknowledging that Defendant McGaha first stated that Plaintiff had

  jerked away. Nor does Plaintiff explain his allegation that Defendant McGaha “ran with”

  him to the bottom platform, despite these allegations suggesting that Plaintiff was resisting

  or attempting to flee right before Defendant McGaha slammed him to the ground. Also,

  Plaintiff does not set forth any facts from which the Court can plausibly infer that he was

  not resisting while Defendant McGaha applied pressure to Plaintiff’s face after Plaintiff

  was on the ground. Most notably, Plaintiff has failed to come forward with any facts to

  support a finding that he was not resisting and/or attempting to flee during this incident in

  response to Defendant McGaha’s motion to dismiss. See Quigley v. Tuong Vinh Thai, 707

  F.3d 675, 681 (6th Cir. 2013) (holding that once qualified immunity has been invoked, the

  plaintiff bears the burden of showing it is inappropriate).

         Taking together Plaintiff’s failure to assert that he was not resisting and/or

  attempting to flee during his arrest and the violent nature of many of the crimes for which

  Defendant McGaha was arresting Plaintiff, including attempted aggravated arson,

  aggravated assault with a deadly weapon, and domestic violence [Doc. 30-1], the Court

  cannot find that Defendant McGaha’s acts as alleged in the complaint were objectively

  unreasonable such that every reasonable officer would have understood that those acts


                                                7


Case 3:18-cv-00157-TAV-HBG Document 35 Filed 09/17/20 Page 7 of 12 PageID #: 219
  violated Plaintiff’s constitutional rights. Twombly, 550 U.S. at 555 (providing that a

  complaint must contain more than a statement of facts that merely creates speculation or

  suspicion of a legally cognizable cause of action to state a claim for relief).

         Accordingly, Defendant McGaha’s motion to dismiss [Doc. 31] will be

  GRANTED.

                2.     Defendants Dacus and Miller

         Defendants Dacus and Miller also seek to dismiss Plaintiff’s claims against them by

  asserting that they are entitled to qualified immunity [Doc. 32]. As set forth above, Plaintiff

  states that he spoke with Defendant Miller about seeing a nurse for his facial injury and

  about the incident that caused it, and Defendant Miller told Plaintiff that he would make

  sure that Plaintiff saw medical staff without a copay as the injury occurred while Plaintiff

  was detained, but Plaintiff was not seen by medical until up to fifteen (15) days later, and

  that was for his intake physical [Doc. 2 p. 5]. Regarding Defendant Dacus, Plaintiff alleges

  that he told Defendant Dacus that his face might be fractured and that it had bothered him

  for a month but that Defendant Dacus would not send Plaintiff to get an x-ray [Id.].

         A prison official’s deliberate indifference to an inmate’s serious medical needs

  violates the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Prison

  medical personnel or officials may be deliberately indifferent to a prisoner’s serious

  medical needs “in their response to a prisoner’s needs” or by “interfer[ing] with treatment

  once prescribed.” Id. at 104–05. Establishing the deprivation of a federal right in the

  Eighth Amendment medical context requires evidence that that acts or omissions of an


                                                8


Case 3:18-cv-00157-TAV-HBG Document 35 Filed 09/17/20 Page 8 of 12 PageID #: 220
  individual operating under the color of state law were “sufficiently harmful to evidence

  deliberate indifference to serious medical needs.” Id. at 106. Thus, “[a] constitutional

  claim for denial of medical care has [both] objective and subjective components.”

  Blackmore v. Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir. 2004).

         The objective component requires proof that the inmate is suffering from a

  sufficiently serious medical need, such that “he [was] incarcerated under conditions posing

  a substantial risk of serious harm.” Brown v. Bargery, 207 F.3d 863, 867 (6th Cir. 2000)

  (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). To be sufficiently serious, the

  medical need must be either (1) obvious to a layperson or (2) a condition diagnosed by a

  physician. Farmer, 511 U.S. at 834 (citing Wilson v. Seiter, 501 U.S. 294, 297–98 (1991).

         The subjective component requires proof that the prison official acted with

  deliberate indifference. Carter v. City of Detroit, 408 F.3d 305, 312 (6th Cir. 2005),

  abrogated on other grounds in Pearson v. Callahan, 555 U.S. 223 (2009). Deliberate

  indifference is more than mere negligence and requires a mental state amounting to

  criminal recklessness. Santiago v. Ringle, 734 F.3d 585, 591 (6th Cir. 2013) (citing

  Farmer, 511 U.S. at 834, 839–40). To meet this subjective standard, the defendant must

  have: (1) “perceived the facts from which to infer substantial risk to the prisoner,” (2)

  “draw[n] the inference;” and (3) “then disregarded that risk.” Id. at 591 (quoting Comstock

  v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001)).




                                              9


Case 3:18-cv-00157-TAV-HBG Document 35 Filed 09/17/20 Page 9 of 12 PageID #: 221
         Also, “[a] patient’s disagreement with his physicians over the proper course of

  treatment alleges, at most, a medical-malpractice claim, which is not cognizable under

  § 1983.” Darrah v. Krisher, 865 F.3d 361, 372 (6th Cir. 2017) (citing Estelle, 429 U.S.

  at 107).   Moreover, “a complaint that a physician has been negligent in diagnosing or

  treating a medical condition” is insufficient to support claim for deliberate indifference

  to a prisoner’s serious medical needs under the Eighth Amendment, as “medical

  malpractice does not become a constitutional violation merely because the victim is a

  prisoner.” Estelle, 429 U.S. at 107.

         Even if the Court assumes that Plaintiff has sufficiently alleged that he had a serious

  medical need, Plaintiff has not set forth facts from which the Court can plausibly infer that

  Defendants Dacus or Miller were deliberately indifferent to that need. Specifically,

  Plaintiff’s allegation that Defendant Dacus did not send him for an x-ray even though his

  face had bothered him for a month does not assert a constitutional violation, as it

  demonstrates only that Plaintiff disagrees with how Defendant Dacus decided to treat him.

  Darrah, 865 F.3d at 372. Further, Plaintiff does not state what he told Defendant Miller

  about his face injury or set forth any facts from which the Court can plausibly infer that

  Defendant Miller perceived any substantial risk of serious harm to Plaintiff based on this

  injury. Rather, Plaintiff states only that Defendant Miller stated that he would make sure

  Plaintiff was seen without a copay due to the way in which Plaintiff sustained his injuries.

  This statement does not suggest that Defendant Miller perceived any substantial risk to

  Plaintiff or believed that Plaintiff had any urgent need for medical care. Moreover, Plaintiff


                                               10


Case 3:18-cv-00157-TAV-HBG Document 35 Filed 09/17/20 Page 10 of 12 PageID #: 222
  again has not opposed Defendants Miller and Dacus’s assertion that they are entitled to

  qualified immunity for these acts. See Quigley, 707 F.3d at 681 (holding that once qualified

  immunity has been invoked, plaintiff bears the burden of showing it is inappropriate).

         Thus, Defendants Dacus and Miller have established that they are entitled to

  qualified immunity for Plaintiff’s claims against them and their motion to dismiss

  [Doc. 32] will be GRANTED.

                3.     Defendant Knox County

         As Defendant Knox County correctly points out in its motion to dismiss, it cannot

  be liable for Plaintiff’s claims for violation of § 1983 unless its custom or policy was a

  moving force behind the alleged violations of Plaintiff’s constitutional rights. Monell v.

  Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (holding that a governmental entity may be

  liable under § 1983 only where its official custom or policy causes a constitutional rights

  violation). Moreover, “there can be no Monell liability under § 1983 unless there is an

  underlying unconstitutional act.” Thurmond v. Cty. of Wayne, 447 F. App’x 643, 651 (6th

  Cir. 2011) (quoting Wilson v. Morgan, 477 F.3d 326, 340 (6th Cir. 2007)).

         Thus, as the Court is dismissing the Jane Doe Defendants and granting Defendants

  McGaha, Miller, and Dacus’s motions to dismiss, no claim will remain for which

  Defendant Knox County may be liable, and its motion to dismiss [Doc. 33] will be

  GRANTED.




                                              11


Case 3:18-cv-00157-TAV-HBG Document 35 Filed 09/17/20 Page 11 of 12 PageID #: 223
  IV.   CONCLUSION

        For the reasons set forth above:

        1.     The Jane Doe Defendants will be DISMISSED;

        2.     Defendants McGaha, Dacus, Miller, and Knox County’s motions to dismiss
               [Docs. 31, 32, 33] will be GRANTED;

        3.     This action will be DISMISSED; and

        4.     The Court CERTIFIES that any appeal from this decision would not be
               taken in good faith, and that Plaintiff will be DENIED leave to proceed in
               forma pauperis on any subsequent appeal.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                            12


Case 3:18-cv-00157-TAV-HBG Document 35 Filed 09/17/20 Page 12 of 12 PageID #: 224
